*81ON MERITS.
We are of the opinion that the .petition is sufficient. It appears that plaintiff had his house, furniture, and barn, situated on farming lands, insured by defendant, for the sum of $1,200. That afterward he executed a note to the Missouri State Bank for $850 and also executed a deed of trust on the lands, including the house, to secure the note. That a mortgage clause was áttached to the policy, recognizing the deed of trust and specifying that in case of loss the money should be paid to the bank according to its interest. Afterward the property was burned and the amount of the aforesaid note, together with the interest due thereon, was paid to the bank by this defendant, and the bank assigned the same to the defendant.
The petition alleges the foregoing facts, and álso that plaintiff took out and paid for the insurance aforesaid. That the property destroyed was reasonably worth the amount of the insurance and that the plaintiff was damaged by its loss' in the sum of $1,200. That the sum paid to the bank was for the damage and loss to this plaintiff accruing to him, by reason of the fire. That by the payment to the bank, the note was fully paid and the lien of the deed of trust was annulled or discharged.
The contention of defendant seems to be based on the idea that the same allegations are required in this' action, as if the action was based on the policy for the recovery of the insurance money. We deem the petition sufficient to sustain a cause of action and hence affirm the judgment. All concur.